Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 30, 2001, which ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Claimant and his brother were employed by a medical labo*694ratory as sales representatives. On June 15, 2000, the employer notified claimant that his brother was suspected of committing certain fraudulent acts against the employer’s interest. Although claimant was under no suspicion, the employer informed him that he would be discharged effective June 30, 2000. Claimant left his employment that same day. The Unemployment Insurance Appeal Board subsequently ruled that claimant had left his employment under disqualifying circumstances. We affirm.
In general, leaving employment in anticipation of a scheduled discharge date will not constitute good cause for resigning within the meaning of the Labor Law (see, Matter of Drechsler [Bretton Woods Homeowners Assn.—Hudacs], 197 AD2d 739; see also, Matter of Giaffo [Sweeney], 235 AD2d 886). Substantial evidence in the record supports the Board’s decision that claimant voluntarily left his job two weeks before he was scheduled to be discharged; hence, the ruling that he is disqualified from receiving unemployment insurance benefits will not be disturbed. The remaining issues raised by claimant have been reviewed and found to be without merit.
Peters, J.P., Spain, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.